
	
		II
		112th CONGRESS
		1st Session
		S. 929
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2011
			Mrs. Murray (for
			 herself, Mr. Sanders,
			 Mr. Begich, Mr.
			 Reed, Mr. Brown of Ohio, and
			 Mr. Franken) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To establish a comprehensive literacy
		  program.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Literacy Education for All,
			 Results for the Nation Act or the LEARN
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Purposes.
					Sec. 4. Definitions.
					Sec. 5. Program authorized.
					Sec. 6. State planning grants.
					Sec. 7. State implementation grants.
					Sec. 8. State activities.
					Sec. 9. Subgrants to eligible entities in support of birth
				through kindergarten entry literacy.
					Sec. 10. Subgrants to local educational agencies in support of
				kindergarten through grade 12 literacy.
					Sec. 11. National evaluation, information dissemination, and
				technical assistance.
					Sec. 12. Consequences of insufficient progress, reporting
				requirements, and conflicts of interest.
					Sec. 13. Rules of construction.
					Sec. 14. Authorization of appropriations.
				
			2.FindingsCongress finds that in order for a
			 comprehensive, effective literacy program to address the needs of readers and
			 writers it is critical to address the following:
			(1)Literacy
			 development is an ongoing process that requires a sustained investment
			 beginning in early childhood and continuing through elementary school and
			 secondary school.
			(2)Developing
			 literacy skills begins at birth as infants and toddlers associate sounds,
			 gestures, and marks on paper with consequences and meaning. Many low-income
			 children from birth through kindergarten entry lack oral and print
			 language-rich environments in their homes and early childhood education
			 programs and teachers and staff in early childhood education programs are often
			 not provided with high-quality professional development on how to support
			 children’s language and literacy development.
			(3)Early childhood
			 educators whose professional preparation and ongoing development includes study
			 of language learning and early childhood development promote early language and
			 literacy as part of the overall curriculum for children’s readiness for school,
			 particularly for young English language learners and children with disabilities
			 or developmental delays.
			(4)Research shows
			 that writing leads to improved reading achievement, reading leads to better
			 writing performance, and combined instruction leads to improvements in both
			 areas. Children in kindergarten through grade 12 need to be engaged in combined
			 reading and writing experiences that lead to a higher level of thinking than
			 when either process is taught alone.
			(5)Environments rich
			 in language and literacy experiences, books, resources, and models facilitate
			 reading and writing development. Schools, principals, librarians, and teachers
			 must have the knowledge, skills, and tools to create environments appropriate
			 to meet the diverse literacy needs of children from birth through grade 12,
			 especially for children whose home environments lack support for literacy
			 development.
			(6)Middle school and
			 secondary school teachers need professional development to improve the reading
			 and writing abilities of students who are reading and writing several years
			 below grade level. Middle school and secondary school teachers in core academic
			 subjects must have the tools and skills to teach reading and writing for
			 subject area understanding and to differentiate and provide instruction for
			 students with varying literacy skills.
			(7)The intellectual
			 and linguistic skills necessary for writing and reading must be developed
			 through explicit, intentional, and systematic language activities, to which
			 many low-income and minority students do not currently have access.
			(8)Between 1971 and
			 2004, the reading levels of America's 17-year-olds showed little to no
			 improvement at all. The ability of secondary school students to read complex
			 texts is strongly predictive of their performance in college mathematics and
			 science courses.
			(9)Fewer than 2 in
			 10 eighth graders from the secondary school graduating classes of 2005 and 2006
			 met all 4 EXPLORE College Readiness Benchmarks (English, Mathematics, Reading,
			 and Science), the minimum level of achievement that ACT has shown is necessary
			 if students are to be college and career ready upon their secondary school
			 graduation.
			(10)Seventy percent
			 of eighth graders read below the proficient level on the 2007 National
			 Assessment of Educational Progress, indicating that students in middle schools
			 and secondary schools struggle to graduate because the students' literacy
			 achievement is alarmingly low. Only one-third of secondary school students who
			 enter grade 9 each year can expect to graduate in 4 years with the skills the
			 student needs to succeed in college and the workplace.
			(11)Secondary school
			 graduation rates for low-income students and students of color hover around 50
			 percent, as do graduation rates for students in urban school districts and
			 students with disabilities. Graduation rates for English language learners are
			 particularly low.
			(12)Only 71 percent
			 of secondary school students graduate on time with a diploma, meaning that
			 every year 1,230,000 students fail to graduate from secondary school. These
			 1,230,000 nongraduates cost the Nation more than $319,000,000,000 in lost
			 wages, taxes, and productivity over the lifetimes of the nongraduates.
			(13)About 40 percent
			 of secondary school graduates lack the literacy skills employers seek. The 25
			 fastest growing professions have far greater than average literacy demands,
			 while the fastest declining professions have lower than average literacy
			 demands.
			(14)Research shows
			 that low expectations for the reading and writing achievement of students in
			 schools results in curriculum that does not challenge or adequately support the
			 student’s literacy learning and in subsequent low achievement, while high
			 academic expectations can help boost student learning and achievement.
			(15)Children learn
			 best in settings where teachers understand the developmental continuum of
			 language, reading, and writing and are skilled in a variety of strategies that
			 help the children achieve.
			(16)Meaningful
			 engagement of families in their children’s early learning supports school
			 readiness and later academic success.
			(17)Parental
			 literacy habits are positively associated with parental reading beliefs,
			 parent-child literacy and language activities in the home, children’s print
			 knowledge, and parents' and children's interest in reading and writing.
			3.PurposesThe purposes of this Act are—
			(1)to improve reading, writing, and academic
			 achievement for children and students by providing Federal support to State
			 educational agencies to develop, coordinate, and implement comprehensive
			 literacy plans that ensure high quality instruction and effective practices in
			 reading and writing from early childhood education through grade 12; and
			(2)to assist State educational agencies in
			 achieving the purposes described in paragraph (1) by—
				(A)supporting the
			 development and implementation of comprehensive early childhood education
			 through grade 12 literacy programs in every State that are based on
			 scientifically valid research, to ensure that every child can read and write at
			 grade level or above;
				(B)providing
			 children from birth through kindergarten entry with learning opportunities in
			 high quality, language rich, literature rich, informational text rich,
			 culturally relevant, developmentally appropriate environments, such as child
			 care, Early Head Start, Head Start, public library programs, and other early
			 childhood education settings, so that the children develop the fundamental
			 knowledge and skills necessary for literacy engagement, development, and
			 achievement in kindergarten and beyond;
				(C)educating parents
			 in the ways the parents can support their child’s communication and literacy
			 development;
				(D)supporting
			 efforts to link and align standards and research-based teaching practices and
			 instruction in early childhood education programs serving children from birth
			 through kindergarten entry;
				(E)supporting
			 high-quality and effective educational, and developmental, environments for
			 children from birth through grade 12 to develop oral language, reading
			 comprehension, and writing abilities through high quality research-based
			 instruction and practices;
				(F)improving student
			 achievement by establishing adolescent literacy initiatives that provide
			 explicit and systematic instruction in oral language, reading, and writing
			 development across the curriculum;
				(G)identifying and
			 supporting students reading and writing significantly below grade level by
			 providing research-based, intensive interventions, including those conducted
			 during extended learning time, to help the students acquire the language and
			 literacy skills the students need to stay on track for graduation;
				(H)providing
			 assistance to local educational agencies in order to provide educators with
			 ongoing, job-embedded professional development and other support focusing on
			 imparting and employing—
					(i)the
			 characteristics of effective language and literacy instruction;
					(ii)the special
			 knowledge and skills necessary to teach and support literacy development
			 effectively across the developmental span and age span;
					(iii)the essential
			 components of reading instruction; and
					(iv)the essential
			 components of writing instruction;
					(I)supporting State
			 educational agencies and local educational agencies in improving reading,
			 writing, and literacy-based academic achievement for children and students,
			 especially children and students who are low-income, are English language
			 learners, are migratory, are children with disabilities, are Indian or Alaskan
			 Native, are neglected or delinquent, are homeless, are in the custody of the
			 child welfare system, or have dropped out of school;
				(J)supporting State
			 educational agencies and local educational agencies in using age appropriate
			 and developmentally appropriate instructional materials and strategies that
			 assist teachers as the teachers work with students to develop reading and
			 writing competencies appropriate to the students' grade and skill
			 levels;
				(K)strengthening
			 coordination among schools, early literacy programs, family literacy programs,
			 juvenile justice programs, public libraries, and outside-of-school programs
			 that provide children and youth with strategies, curricula, interventions, and
			 assessments designed to advance early and continuing language and literacy
			 development in ways appropriate for each context;
				(L)supporting
			 professional development for educators based on scientific approaches to adult
			 learning; and
				(M)evaluating
			 whether the professional development activities and approaches supported under
			 this Act are effective in building—
					(i)the
			 knowledge and skills of educators; and
					(ii)the educators'
			 use of appropriate and effective practices.
					4.Definitions
			(a)In
			 generalUnless otherwise specified, the terms used in this Act
			 have the meanings given the terms in section 9101 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7801).
			(b)Other
			 termsIn this Act:
				(1)Characteristics
			 of effective literacy strategies and instructionThe term
			 characteristics of effective literacy strategies and instruction
			 means—
					(A)for children from
			 birth through kindergarten entry—
						(i)providing high
			 quality professional development opportunities for early childhood educators,
			 teachers, and school leaders in—
							(I)literacy
			 development;
							(II)language
			 development;
							(III)English
			 language acquisition (as appropriate); and
							(IV)effective
			 language and literacy instruction and teaching strategies aligned to State
			 standards;
							(ii)reading aloud to
			 children, engaging children in shared reading experiences, discussing reading
			 with children, and modeling age and developmentally appropriate reading
			 strategies;
						(iii)encouraging
			 children’s early attempts at communication, reading, writing, and drawing, and
			 talking about the meaning of the reading, writing, and drawing with
			 others;
						(iv)creating
			 conversation rich classrooms and using oral modeling techniques to build oral
			 language skills;
						(v)multiplying
			 opportunities for children to use language with peers and adults;
						(vi)providing
			 strategic and explicit instruction in the identification of speech sounds,
			 letters, and letter-sound correspondence;
						(vii)integrating
			 oral and written language;
						(viii)stimulating
			 vocabulary development;
						(ix)using
			 differentiated instructional approaches or teaching strategies,
			 including—
							(I)individual and
			 small group instruction or interactions; and
							(II)professional
			 development, curriculum development, and classroom instruction;
							(x)applying the
			 principles of universal design for learning;
						(xi)using
			 age-appropriate screening assessments, diagnostic assessments, formative
			 assessments, and summative assessments to identify individual learning needs,
			 to inform instruction, and to monitor—
							(I)student progress
			 and the effects of instruction over time; and
							(II)for children
			 between the ages of birth and kindergarten entry, progress and development
			 within established norms;
							(xii)coordinating
			 the involvement of families, early childhood education program staff,
			 principals, other school leaders, and teachers in the reading and writing
			 achievement of children served under this Act;
						(xiii)using a
			 variety of age and developmentally appropriate, high quality materials for
			 language development, reading, and writing;
						(xiv)encouraging
			 family literacy experiences and practices, and educating teachers, public
			 librarians, and parents and other caregivers about literacy development and
			 child literacy development; and
						(xv)using strategies
			 to enhance children's—
							(I)motivation to
			 communicate, read, and write; and
							(II)engagement in
			 self-directed learning;
							(B)for students in
			 kindergarten through grade 3—
						(i)providing high
			 quality professional development opportunities, for teachers, literacy coaches,
			 literacy specialists, English as a second language specialists (as
			 appropriate), school librarians, and principals, on literacy development,
			 language development, English language acquisition, and effective literacy
			 instruction that—
							(I)aligns to State
			 standards as well as local curricula and instructional assessments; and
							(II)addresses
			 literacy development opportunities across the curricula;
							(ii)providing age
			 appropriate direct and explicit instruction;
						(iii)providing
			 strategic, systematic, and explicit instruction in phonological awareness,
			 phonic decoding, vocabulary, reading fluency, and reading comprehension;
						(iv)making available
			 and using diverse texts at the reading, development, and interest level of
			 students;
						(v)providing
			 multiple opportunities for students to write individually and collaboratively
			 with instruction and feedback;
						(vi)using
			 differentiated instructional approaches, including individual, small group, and
			 classroom-based instruction and discussion;
						(vii)using oral
			 modeling techniques and opportunities for students to use language with the
			 students' peers and adults to build student language skills;
						(viii)providing time
			 and opportunities for systematic and intensive instruction, intervention, and
			 practice to supplement regular instruction, which can be provided inside and
			 outside the classroom as well as during and outside regular school
			 hours;
						(ix)providing
			 instruction in uses of print materials and technological resources for research
			 and for generating and presenting content and ideas;
						(x)using screening
			 assessments, diagnostic assessments, formative assessments, and summative
			 assessments to identify student learning needs, to inform instruction, and to
			 monitor student progress and the effects of instruction over time;
						(xi)coordinating the
			 involvement of families, caregivers, teachers, principals, other school
			 leaders, and teacher literacy teams in the reading and writing achievement of
			 children served under this Act;
						(xii)encouraging
			 family literacy experiences and practices; and
						(xiii)using
			 strategies to enhance students'—
							(I)motivation to
			 read and write; and
							(II)engagement in
			 self-directed learning; and
							(C)for students in
			 grades 4 through 12—
						(i)providing high
			 quality professional development opportunities for teachers, literacy coaches,
			 literacy specialists, English as a second language specialists (as
			 appropriate), school librarians, and principals, including professional
			 development on literacy development, language development, and effective
			 literacy instruction embedded in schools and aligned to State standards;
						(ii)providing direct
			 and explicit comprehension instruction;
						(iii)providing
			 direct and explicit instruction that builds academic vocabulary and strategies
			 and knowledge of text structure for reading different kinds of texts within and
			 across core academic subjects;
						(iv)making available
			 and using diverse texts at the reading, development, and interest level of the
			 students;
						(v)providing
			 multiple opportunities for students to write with clear purposes and critical
			 reasoning appropriate to the topic and purpose and with specific instruction
			 and feedback from teachers and peers;
						(vi)using
			 differentiated instructional approaches;
						(vii)using
			 strategies to enhance students’—
							(I)motivation to
			 read and write; and
							(II)engagement in
			 self-directed learning;
							(viii)providing for
			 text-based learning across content areas;
						(ix)providing
			 systematic, strategic, and individual and small group instruction, including
			 intensive supplemental intervention for students reading significantly below
			 grade level, which may be provided inside and outside the classroom as well as
			 during and outside regular school hours;
						(x)providing
			 instruction in the uses of technology and multimedia resources for classroom
			 research and for generating and presenting content and ideas;
						(xi)using screening
			 assessments, diagnostic assessments, formative assessments, and summative
			 assessments to identify learning needs, inform instruction, and monitor student
			 progress and the effects of instruction;
						(xii)coordinating
			 the involvement of families and caregivers, to the extent feasible and
			 appropriate as determined by the Secretary, to improve reading, writing, and
			 academic achievement; and
						(xiii)coordinating
			 the involvement of school librarians, teachers, principals, other school
			 leaders, teacher literacy teams, and English as a second language specialists
			 (as appropriate), that analyze student work and plan or deliver instruction
			 over time.
						(2)ChildThe
			 term child means an individual from the ages of birth through the
			 final year for which the State provides free public education.
				(3)Classroom-based
			 instructional assessmentThe term classroom-based
			 instructional assessment means an assessment, for children between birth
			 through grade 3, that—
					(A)is valid and
			 reliable for the age and population of children being assessed;
					(B)is used to
			 evaluate children’s developmental progress and learning, including systematic
			 observations by teachers of children performing tasks, including academic and
			 literacy tasks, that are part of their daily classroom experience; and
					(C)is used to
			 improve classroom instruction.
					(4)Comprehensive
			 literacy instructionThe term comprehensive literacy
			 instruction means instruction that—
					(A)involves the
			 characteristics of effective literacy instruction; and
					(B)is designed to
			 support the essential components of reading instruction and the essential
			 components of writing instruction.
					(5)Developmental
			 delayThe term developmental delay has the meaning
			 given the term in section 632 of the Individuals with Disabilities Education
			 Act (20 U.S.C. 1432).
				(6)Diagnostic
			 assessmentThe term diagnostic assessment means an
			 assessment that—
					(A)is valid,
			 reliable, and based on scientifically valid research on language, literacy, and
			 English language acquisition;
					(B)is used for the
			 purposes of—
						(i)identifying a
			 student’s specific areas of strengths and weaknesses in oral language and
			 literacy;
						(ii)determining any
			 difficulties that the student may have in oral language and literacy and the
			 potential cause of such difficulties; and
						(iii)helping to
			 determine possible literacy intervention strategies and related special needs
			 of the student; and
						(C)in the case of
			 young children, is conducted after a screening assessment that identifies
			 potential risks or a lack of school preparedness, including oral language and
			 literacy development, or delayed development.
					(7)Eligible
			 entityThe term eligible entity means—
					(A)when used with
			 respect to children from birth through kindergarten entry—
						(i)1
			 or more local educational agencies providing early childhood education
			 programs, or 1 or more public or private early childhood education programs,
			 serving children from birth through kindergarten entry (such as a Head Start
			 program, a child care program, a State-funded prekindergarten program, a public
			 library program, or a family literacy program), that has a demonstrated record
			 of providing effective literacy instruction for the age group such agency or
			 program proposes to serve under section 9; or
						(ii)1
			 or more entities described in clause (i) acting in partnership with 1 or more
			 public agencies or private nonprofit organizations that have a demonstrated
			 record of effectiveness—
							(I)in improving the
			 early literacy development of children from birth through kindergarten entry;
			 and
							(II)in providing
			 professional development aligned with the activities described in section
			 9(e)(1); or
							(B)when used with
			 respect to students in kindergarten through grade 12, a local educational
			 agency, a consortium of local educational agencies, or a local educational
			 agency or consortium of local educational agencies that—
						(i)(I)is among, or consists
			 of, the local educational agencies in the State with the highest numbers or
			 percentages of students reading or writing below grade level, based on the most
			 currently available State assessment data;
							(II)has jurisdiction over a significant
			 number or percentage of schools that are identified for school improvement
			 under section 1116(b) of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6316(b)); or
							(III)has the highest numbers or percentages
			 of children who are counted under section 1124(c) of such Act (20 U.S.C.
			 6333(c)), in comparison to other local educational agencies in the State;
			 and
							(ii)may act in
			 partnership with 1 or more public agencies or private nonprofit organizations,
			 which agencies or organizations shall have a demonstrated record of
			 effectiveness, consistent with the purposes of their participation, in
			 improving literacy achievement of students from kindergarten through grade 12
			 and in providing professional development described in section
			 10(a)(3)(B).
						(8)English
			 language acquisition
					(A)In
			 generalThe term English language acquisition means
			 the process by which a non-native English speaker acquires proficiency in
			 speaking, listening, reading, and writing the English language.
					(B)Inclusions for
			 English language learners in schoolFor an English language
			 learner in school, such term includes not only the social language proficiency
			 needed to participate in the school environment, but also the academic language
			 proficiency needed to acquire literacy and academic content and demonstrate the
			 student's learning.
					(9)Essential
			 components of reading instructionThe term essential
			 components of reading instruction means developmentally appropriate,
			 contextually explicit, systematic instruction, and frequent practice, in
			 reading across content areas.
				(10)Essential
			 components of writing instructionThe term essential
			 components of writing instruction means developmentally appropriate and
			 contextually explicit instruction, and frequent practice, in writing across
			 content areas.
				(11)Family
			 literacy servicesThe term family literacy services
			 means literacy services provided on a voluntary basis that are of sufficient
			 intensity in terms of hours and duration and that integrate all of the
			 following activities:
					(A)Interactive
			 literacy activities between or among parents and their children, including
			 parent literacy training.
					(B)Training for
			 parents regarding how to be the primary teacher for their children and full
			 partners in the education of their children.
					(12)Formative
			 assessmentThe term formative assessment means a
			 process that—
					(A)is
			 teacher-generated or selected by teachers and students during instructional
			 learning;
					(B)is embedded
			 within the learning activity and linked directly to the current unit of
			 instruction; and
					(C)provides feedback
			 to adjust ongoing teaching and learning to improve students’ achievement of
			 intended instructional outcomes.
					(13)High-quality
			 professional developmentThe term high-quality professional
			 development means professional development that—
					(A)is job-embedded,
			 ongoing, and based on scientifically valid research;
					(B)is sustained,
			 intensive, and classroom-focused, and is not limited in scope to a 1-day or
			 short-term workshop or conference;
					(C)is designed to
			 increase the knowledge and expertise of teachers, early childhood educators and
			 administrators, principals, other school leaders, and other program staff in
			 applying—
						(i)the
			 characteristics of effective literacy instruction;
						(ii)the essential
			 components of reading instruction;
						(iii)the essential
			 components of writing instruction; and
						(iv)instructional
			 strategies and practices that are appropriate to the age, development, and
			 needs of children and improve student learning, including strategies and
			 practices consistent with the principles of universal design for
			 learning;
						(D)includes and
			 supports teachers in effectively administering age appropriate and
			 developmentally appropriate assessments, and analyzing the results of such
			 assessments for the purposes of planning, monitoring, adapting, and improving
			 effective classroom instruction or teaching strategies to improve student
			 literacy;
					(E)for educators
			 working with students in kindergarten through grade 12—
						(i)supports the
			 characteristics of effective literacy instruction through core academic
			 subjects, and through career and technical education subjects where such career
			 and technical education subjects provide for the integration of core academic
			 subjects; and
						(ii)includes
			 explicit instruction in discipline-specific thinking and how to read and
			 interpret discipline-specific text structures and features;
						(F)includes
			 instructional strategies utilizing one-to-one, small group, and classroom-based
			 instructional materials and approaches based on scientifically valid research
			 on literacy;
					(G)provides ongoing
			 instructional literacy coaching—
						(i)to
			 ensure high-quality implementation of effective practices of literacy
			 instruction that are content-centered, integrated across the curricula,
			 collaborative, and embedded in the school, classroom, or other setting;
			 and
						(ii)that uses
			 student data to improve instruction;
						(H)includes and
			 supports teachers in setting high reading and writing achievement goals for all
			 students and provides the teachers with the instructional tools and skills to
			 help students reach such goals; and
					(I)is differentiated
			 for educators working with children from birth through kindergarten entry,
			 students in kindergarten through grade 5, and students in grades 6 through 12,
			 and, as appropriate, by student grade or student need.
					(14)Literacy
			 coachThe term literacy coach means a
			 professional—
					(A)who—
						(i)has
			 previous teaching experience and—
							(I)a master’s degree
			 with a concentration in reading and writing education;
							(II)demonstrated
			 proficiency in teaching reading or writing in a core academic subject
			 consistent with the characteristics of effective literacy instruction;
			 or
							(III)in the case of
			 a literacy coach for children from birth through kindergarten entry, a
			 concentration, credential, or significant experience in child development and
			 early literacy development; and
							(ii)is
			 able to demonstrate the ability to help teachers—
							(I)apply research on
			 how students become successful readers, writers, and communicators;
							(II)apply multiple
			 forms of assessment to guide instructional decisionmaking and use data to
			 improve literacy instruction;
							(III)improve student
			 writing and reading in and across content areas such as mathematics, science,
			 social studies, and language arts;
							(IV)develop and
			 implement differentiated instruction and teaching approaches to serve the needs
			 of the full range of learners, including English language learners and children
			 with disabilities;
							(V)apply principles
			 of universal design for learning;
							(VI)employ best
			 practices in engaging principals, early childhood educators and administrators,
			 teachers, and other professionals supporting literacy instruction to change
			 school cultures to better encourage and support literacy development and
			 achievement; and
							(VII)(aa)for children from
			 birth through kindergarten entry, set developmentally appropriate expectations
			 for language; and
								(bb)for all children, set literacy
			 development and high reading and writing achievement goals and select, acquire,
			 and use instructional tools and skills to help the children reach such goals;
			 and
								(B)whose role with
			 teachers and professionals supporting literacy instruction is—
						(i)to
			 provide high-quality professional development;
						(ii)to
			 work cooperatively and collaboratively with principals, teachers, and other
			 professionals in employing strategies to help teachers identify and support
			 student language and literacy needs and teach literacy across content areas and
			 developmental domains; and
						(iii)to work
			 cooperatively and collaboratively with other professionals in employing
			 strategies to help teachers teach literacy across content areas so that the
			 teachers can meet the needs of all students, including children with
			 disabilities, English language learners, and students who are reading at or
			 above grade level.
						(15)Local
			 educational agencyThe term local educational
			 agency—
					(A)has the meaning
			 given the term in section 9101 of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7801); and
					(B)includes any
			 public charter school that constitutes a local educational agency under State
			 law.
					(16)Multitier
			 system of supportThe term multitier system of
			 support means a comprehensive system of differentiated supports that
			 includes evidence-based instruction, universal screening, progress monitoring,
			 formative assessments, summative assessments, research-based interventions
			 matched to student needs, and educational decisionmaking using academic
			 progress over time
				(17)ReadingThe
			 term reading means a complex system of deriving meaning from print
			 that requires, in ways that are developmentally, content, and contextually
			 appropriate, all of the following:
					(A)PhonemesThe
			 skills and knowledge to understand how phonemes, or speech sounds, are
			 connected to print.
					(B)Accuracy,
			 fluency, and understandingThe ability to read accurately,
			 fluently, and with understanding.
					(C)Reading
			 comprehensionThe use of background knowledge and vocabulary to
			 make meaning from a text.
					(D)Active
			 strategiesThe development and use of appropriate active
			 strategies to interpret and construct meaning from print.
					(E)Engaged and
			 self-directed readerThe development and maintenance of an
			 engaged and self-directed reader.
					(18)School
			 leaderThe term school leader means an individual
			 who—
					(A)is an employee or
			 officer of a school; and
					(B)is responsible
			 for—
						(i)the
			 school's performance; and
						(ii)the daily
			 instructional and managerial operations of the school.
						(19)Scientifically
			 valid researchThe term scientifically valid
			 research has the meaning given the term in section 200 of the Higher
			 Education Act of 1965 (20 U.S.C. 1021).
				(20)Screening
			 assessmentThe term screening assessment means an
			 assessment that—
					(A)is valid,
			 reliable, and based on scientifically valid research on literacy and English
			 language acquisition; and
					(B)is a procedure
			 designed as a first step in identifying children who may be at high risk for
			 delayed development or academic failure and in need of further diagnosis of the
			 children's need for special services or additional literacy instruction.
					(21)StateThe
			 term State has the meaning given the term in section 103 of the
			 Higher Education Act of 1965 (20 U.S.C. 1003).
				(22)State literacy
			 leadership team
					(A)In
			 generalThe term State literacy leadership team
			 means a team that—
						(i)is
			 appointed and coordinated by the State educational agency;
						(ii)assumes the
			 responsibility to guide the development and implementation of a statewide,
			 comprehensive literacy plan;
						(iii)is composed of
			 not less than 11 individuals;
						(iv)shall
			 include—
							(I)not less than 3
			 individuals who have literacy expertise in one of each of the areas of—
								(aa)birth through
			 school entry, such as the State Head Start collaboration director;
								(bb)kindergarten
			 entry through grade 5; and
								(cc)grades 6 through
			 12;
								(II)a school
			 principal;
							(III)a teacher with
			 literacy expertise or an administrator with special education and literacy
			 expertise;
							(IV)a teacher or
			 administrator with expertise in teaching the English language to English
			 language learners;
							(V)a representative
			 from the State educational agency who oversees literacy initiatives; and
							(VI)a representative
			 from higher education who is actively involved in research, development, or
			 teacher preparation in literacy instruction and intervention based on
			 scientifically valid research; and
							(v)may
			 include—
							(I)a literacy
			 specialist serving in a school district within the State;
							(II)a literacy
			 coach;
							(III)a library media
			 specialist;
							(IV)a representative
			 from the family literacy community;
							(V)a representative
			 from a State agency serving children, with expertise in literacy
			 instruction;
							(VI)a school
			 counselor;
							(VII)a teacher of a
			 core academic subject;
							(VIII)a special
			 education administrator;
							(IX)a professor of a
			 4-year institution of higher education;
							(X)a parent;
							(XI)a business
			 leader;
							(XII)a
			 representative from the Governor’s office;
							(XIII)a
			 representative from the State board of education;
							(XIV)a
			 representative from the State legislature;
							(XV)a nonprofit and
			 community-based organization providing literacy instruction and support;
			 and
							(XVI)a
			 representative from a school district superintendent's office.
							(B)Inclusion of a
			 preexisting partnershipIf, before the date of enactment of this
			 Act, a State educational agency established a consortium, partnership, or any
			 other similar body that was considered a literacy partnership for purposes of
			 subpart 1 or 2 of part B of title I of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 6361 et seq., 6371 et seq.) and that includes the
			 individuals required under subparagraph (A)(iv), such consortium, partnership,
			 or body may be considered a State literacy leadership team for purposes of
			 subparagraph (A).
					(23)Summative
			 assessmentThe term summative assessment means an
			 assessment that—
					(A)is valid,
			 reliable, and based on scientifically valid research on literacy and English
			 language acquisition; and
					(B)measures—
						(i)for
			 children from birth through kindergarten entry, how the children have
			 progressed over time relative to developmental norms; and
						(ii)for students in
			 kindergarten through grade 12, what the students have learned over time,
			 relative to academic content standards.
						(24)Universal
			 design for learningThe term universal design for
			 learning has the meaning given the term in section 103 of the Higher
			 Education Act of 1965 (20 U.S.C. 1003).
				(25)WritingThe
			 term writing means—
					(A)composing meaning
			 in print or through other media, including technologies, to communicate and to
			 create new knowledge in ways appropriate to the context of the writing and the
			 literacy development stage of the writer;
					(B)composing ideas
			 individually and collaboratively in ways that are appropriate for a variety of
			 purposes, audiences, and occasions;
					(C)choosing
			 vocabulary, tone, genre, and conventions, such as spelling and punctuation,
			 suitable to the purpose, audience, and occasion; and
					(D)revising
			 compositions for clarity of ideas, coherence, logical development, and
			 precision of language use.
					5.Program
			 authorized
			(a)In
			 generalThe Secretary is authorized—
				(1)to award State
			 planning grants in accordance with section 6; and
				(2)to award State
			 implementation grants in accordance with section 7 to enable the State
			 educational agency to—
					(A)carry out the
			 State activities described in section 8;
					(B)award subgrants
			 to eligible entities in accordance with section 9; and
					(C)award subgrants
			 to eligible entities in accordance with section 10.
					(b)Awards to State
			 educational agencies
				(1)Amounts less
			 than $500,000,000If the amount appropriated under section 14 for
			 a fiscal year is less than $500,000,000, then the Secretary shall—
					(A)reserve not more
			 than a total of 5 percent of such amount for the national evaluation,
			 dissemination of information, and technical assistance under section 11;
					(B)reserve not more
			 than 5 percent to award planning grants, on a competitive basis, to State
			 educational agencies, in accordance with section 6; and
					(C)use the amount not reserved under
			 subparagraphs (A) and (B) to make awards, on a competitive basis, to State
			 educational agencies serving States that have applications approved under
			 section 7 to enable the State educational agencies to carry out sections 7 and
			 8.
					(2)Amounts equal
			 to or exceeding $500,000,000
					(A)In
			 generalIf the amount appropriated under section 14 for a fiscal
			 year equals or exceeds $500,000,000, then the Secretary shall—
						(i)reserve a total
			 of 1 percent of such amount for—
							(I)allotments for
			 the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of
			 the Northern Mariana Islands, to be distributed among such outlying areas on
			 the basis of their relative need, as determined by the Secretary in accordance
			 with the purposes of this Act; and
							(II)the Secretary of
			 the Interior for programs under sections 6, 7, 8, 9, and 10 in schools operated
			 or funded by the Bureau of Indian Education;
							(ii)reserve not more
			 than 5 percent to award planning grants, to State educational agencies serving
			 States, in accordance with section 6;
						(iii)reserve not
			 more than 5 percent for the national evaluation, dissemination of information,
			 and technical assistance under section 11; and
						(iv)use the amount
			 not reserved under clauses (i), (ii), and (iii) to make awards, from allotments
			 under subparagraph (C), to State educational agencies serving States that have
			 applications approved under section 7 and that are not receiving an allotment
			 under clause (i)(I), to enable the State educational agencies to carry out
			 sections 7 and 8.
						(B)Special
			 rules
						(i)Proportional
			 divisionIn each fiscal year, the amount reserved under
			 subparagraph (A)(i) shall be divided between the uses described in subclauses
			 (I) and (II) of subparagraph (A)(i) in the same proportion as the amount
			 reserved under section 1121(a) of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6331(a)) is divided between the uses described in paragraphs
			 (1) and (2) of such section 1121(a) for such fiscal year.
						(ii)ConsultationA
			 State educational agency that receives an allotment under this paragraph shall
			 engage in timely and meaningful consultation with representatives of Indian
			 tribes located in the State in order to improve the coordination and quality of
			 activities designed to develop effective approaches to achieve the purposes of
			 this Act consistent with he cultural, language, and educational needs of Indian
			 students.
						(C)State allotment
			 formulaThe Secretary shall allot the amount made available under
			 subparagraph (A)(iv) for a fiscal year among the States not receiving an
			 allotment from the reservation under subparagraph (A)(i)(I) in proportion to
			 the number of children, from birth through age 17, who reside within the State
			 and are from families with incomes below the poverty line for the most recent
			 fiscal year for which satisfactory data are available, compared to the number
			 of such children who reside in all such States for that fiscal year.
					(3)Minimum award
			 amountNotwithstanding paragraphs (1) and (2), no State
			 educational agency receiving an award under this section for a fiscal year may
			 receive less than one-fourth of 1 percent of the total amount appropriated
			 under section 14 for the fiscal year, except as provided under paragraph
			 (2)(A)(i).
				(c)Peer
			 review
				(1)In
			 generalThe Secretary shall convene a peer review panel to
			 evaluate the application for each grant awarded to a State educational agency
			 under sections 6 and 7 using the evaluation criteria described in paragraph
			 (2).
				(2)Development of
			 evaluation criteriaThe Secretary shall report to Congress the
			 peer review process and evaluation criteria that shall be used to evaluate the
			 grant applications under sections 6 and 7.
				(3)Membership
					(A)CompositionA
			 peer review panel convened under paragraph (1) shall be composed of not less
			 than 9 members, of whom—
						(i)3
			 shall be appointed by the Secretary;
						(ii)3
			 shall be appointed by the Secretary from among individuals—
							(I)recommended by
			 the Chairman of the National Research Council of the National Academy of
			 Sciences; and
							(II)with expertise
			 in literacy instruction and learning at various developmental stages;
			 and
							(iii)3
			 shall be appointed by the Secretary from among individuals—
							(I)recommended by
			 the Director of the National Institute of Child Health and Human Development;
			 and
							(II)with expertise
			 concerning literacy development from birth through grade 12.
							(B)Competency and
			 expertise; expertiseThe peer review panel appointed under this
			 paragraph may include—
						(i)classroom
			 teachers with expertise in literacy, and literacy coaches, including—
							(I)special education
			 teachers;
							(II)teachers of
			 students who are English language learners; and
							(III)early childhood
			 educators;
							(ii)experts who
			 provide high-quality professional development to teachers and other individuals
			 to support children’s literacy development;
						(iii)experts in the
			 screening assessment, diagnostic assessment, or other assessment of children’s
			 literacy (including reading and writing) development and progress; and
						(iv)experts in
			 strategies and instruction in reading and writing, language development, and
			 English language acquisition (as appropriate), including reading and writing in
			 core academic subjects.
						(4)Distribution of
			 recommendationsNot later than 120 days after a peer review panel
			 submits to the Secretary the panel's recommendation regarding an application by
			 a State educational agency for a grant under section 6 or 7, the Secretary
			 shall notify the State educational agency that the application has been
			 approved or disapproved and shall provide to such State educational agency a
			 copy of the peer review panel's recommendation.
				(d)Supplement not
			 supplantAward funds provided under this Act shall supplement,
			 and not supplant, non-Federal funds that would, in the absence of such award
			 funds, be made available for literacy instruction and support of children and
			 students participating in programs assisted under this Act.
			(e)Maintenance of
			 effortEach State educational agency that receives an award under
			 this section, and each eligible entity that receives a subgrant under section 9
			 or 10, shall maintain for the fiscal year for which the grant or subgrant is
			 received and for each subsequent fiscal year the expenditures of the State
			 educational agency or eligible entity, respectively, for literacy instruction
			 at a level not less than the level of such expenditures maintained by the State
			 educational agency or eligible entity, respectively, for the fiscal year
			 preceding such fiscal year for which the grant or subgrant is received.
			6.State planning
			 grants
			(a)Planning grants
			 authorized
				(1)In
			 generalFrom any amounts made available under paragraph (1)(B) or
			 (2)(A)(ii) of section 5(b), the Secretary may award planning grants to State
			 educational agencies to enable the State educational agencies to complete
			 comprehensive planning to carry out activities that improve literacy for
			 children and students from birth through grade 12.
				(2)Grant
			 periodA planning grant awarded under this section shall be for a
			 period of not more than 1 year.
				(3)NonrenewabilityThe
			 Secretary shall not award a State educational agency more than 1 planning grant
			 under this section.
				(b)Application
				(1)In
			 generalEach State educational agency desiring a planning grant
			 under this section shall submit an application to the Secretary at such time,
			 in such manner, and accompanied by such information as the Secretary may
			 require.
				(2)ContentsEach
			 application submitted under this subsection shall, at a minimum, include a
			 description of how the State educational agency proposes to use the planning
			 grant funds awarded under this section to develop a plan for improving State
			 efforts to develop, coordinate, and implement comprehensive literacy activities
			 that ensure high-quality language development and effective strategies and
			 instruction in reading and writing for all students in early childhood
			 education programs serving children from birth through kindergarten entry
			 through grade 12 programs, with a particular focus on students who are reading
			 or writing below grade level and children whose early literacy skills are below
			 the appropriate age or developmental level. Such plan for improvement
			 shall—
					(A)describe the
			 activities for which assistance under this section is sought;
					(B)provide a budget
			 for the use of the planning grant funds to complete the required activities
			 described in subsection (c);
					(C)include an
			 assessment of child and student language and literacy data to identify baseline
			 and benchmark levels to monitor progress and improvement; and
					(D)provide an
			 assurance that all State agencies responsible for administering early childhood
			 education programs and services (including the State Head Start Collaboration
			 Office), including the State agency responsible for administering child care
			 and the State Advisory Council on Early Childhood Education and Care
			 established under section 642B(b) of the Head Start Act (42 U.S.C. 9837b(b)),
			 collaborated with the State educational agency to write the early learning
			 portion of the grant application submitted under this subsection.
					(3)Approval of
			 applications
					(A)In
			 generalThe Secretary, in consultation with the peer review panel
			 described in subparagraph (B), shall evaluate State educational agency
			 applications under this subsection based on the responsiveness of the
			 applications to the application requirements under this subsection.
					(B)Peer
			 reviewThe Secretary shall convene a peer review panel in
			 accordance with section 5(c) to evaluate planning grant applications under this
			 section.
					(c)Required
			 activitiesA State educational agency receiving planning grant
			 funds under this section shall carry out each of the following
			 activities:
				(1)ReviewReviewing
			 reading, writing, or other literacy resources and programs, such as school
			 library programs, and data across the State to identify any literacy needs and
			 gaps in the State.
				(2)State literacy
			 leadership teamForming or designating a State literacy
			 leadership team which shall execute the following functions:
					(A)Comprehensive
			 State literacy planCreating a comprehensive State literacy plan
			 that—
						(i)is
			 designed to improve language, reading, writing, and academic achievement for
			 children and students, especially those reading below grade level;
						(ii)includes a needs
			 assessment and an implementation plan, including an analysis of child and
			 student literacy data to identify baseline and benchmark levels of literacy and
			 early literacy skills in order to monitor progress and improvement, and a plan
			 to improve literacy levels among all children and students;
						(iii)ensures high
			 quality strategies and instruction in early literacy development (which
			 includes communication, reading, and writing) in early childhood education
			 programs serving children from birth through kindergarten entry and in
			 kindergarten through grade 12 programs;
						(iv)provides for
			 activities designed to improve literacy achievement for students who—
							(I)read or write
			 below grade level;
							(II)attend schools
			 that are identified for school improvement under section 1116(b) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316(b)); and
							(III)are counted
			 under section 1124(c) of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6333(c)); and
							(v)is
			 submitted to the Secretary.
						(B)StandardsProviding
			 recommendations to guide the State educational agency in the State educational
			 agency's process of strengthening State literacy standards and embedding State
			 literacy standards with the State’s challenging academic content standards and
			 academic achievement standards under section 1111(b) of the Elementary and
			 Secondary Education Act of 1965, and early learning and development
			 standards.
					(C)ProgressProviding
			 recommendations to guide the State educational agency in the State educational
			 agency's process of measuring, assessing, and monitoring progress in literacy
			 at the school, local educational agency, and State levels.
					(D)CriteriaIdentifying
			 criteria for high quality professional development providers, which providers
			 may include qualified teachers within the State, for the State educational
			 agency and local educational agencies.
					(E)DataAdvising
			 the State educational agency on how to help ensure that local educational
			 agencies and schools provide timely and appropriate data to teachers to inform
			 and improve instruction.
					(F)Educator
			 capacityProviding recommendations to guide the State educational
			 agency in the State educational agency's planning process of building
			 educators’ capacity to provide high-quality literacy instruction.
					(3)Reporting
			 requirementNot later than 1 year after a State educational
			 agency receives a planning grant under this section, the State educational
			 agency shall submit a report to the Secretary on the State educational agency's
			 performance of the activities described in this subsection.
				7.State
			 implementation grants
			(a)Implementation
			 grants authorized
				(1)In
			 generalFrom awards made available under paragraph (1)(C) or
			 (2)(A)(iv) of section 5(b), the Secretary shall, on a competitive basis or
			 through allotments, respectively, award implementation grants to State
			 educational agencies to enable the State educational agencies—
					(A)to implement a
			 comprehensive literacy plan that meets the criteria in section 6(c)(2)(A) for
			 early childhood education programs serving children from birth through
			 kindergarten entry through grade 12 programs;
					(B)to carry out
			 State activities under section 8; and
					(C)to award
			 subgrants under sections 9 and 10.
					(2)Duration of
			 grantsAn implementation grant under this section shall be
			 awarded for a period of not more than 5 years.
				(3)Renewals
					(A)In
			 generalImplementation grants under this section may be
			 renewed.
					(B)ConditionsIn
			 order to be eligible to have an implementation grant renewed under this
			 paragraph, the State educational agency shall demonstrate to the satisfaction
			 of the Secretary that—
						(i)the
			 State educational agency has complied with the terms of the grant, including
			 using the funds to—
							(I)increase access
			 to high-quality professional development;
							(II)use
			 developmentally appropriate curricula and teaching materials; and
							(III)use
			 developmentally appropriate classroom-based instructional assessments and
			 developmentally appropriate screening and diagnostic assessments; and
							(ii)with respect to
			 students in kindergarten through grade 12, during the period of the grant there
			 has been significant progress in student achievement, as measured by
			 appropriate assessments, including meeting the measurable annual objectives
			 established pursuant to section 1111(b)(2)(C)(v) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)(v)).
						(b)State
			 applications
				(1)In
			 generalA State educational agency that desires to receive an
			 implementation grant under this section shall submit an application to the
			 Secretary at such time, in such manner, and containing such information as the
			 Secretary may require. The State educational agency shall collaborate with all
			 State agencies responsible for administering early childhood education
			 programs, and the State agency responsible for administering child care
			 programs, in the State in writing and implementing the early learning portion
			 of the grant application under this subsection.
				(2)ContentsAn
			 application described in paragraph (1) shall include the following:
					(A)State literacy
			 leadership team; comprehensive State literacy leadership planA
			 description of the members of the State literacy leadership team and a
			 description of how the State educational agency has developed a comprehensive
			 State literacy plan, as described in section 6(c)(2)(A).
					(B)ImplementationAn
			 implementation plan that includes a description of how the State educational
			 agency will—
						(i)carry out the
			 State activities described in section 8;
						(ii)assist eligible
			 entities with—
							(I)providing
			 strategic and intensive literacy instruction based on scientifically valid
			 research for students who are reading and writing below grade level, including
			 through the use of multitier systems of support, including addressing the
			 literacy needs of children and youth with disabilities or developmental delays
			 and English language learners in early childhood education programs serving
			 children from birth through kindergarten entry and programs serving students
			 from birth through grade 12;
							(II)providing
			 training to parents, as appropriate, so that the parents can participate in the
			 literacy related activities described in sections 9 and 10 to assist in the
			 language and literacy development of their children;
							(III)selecting and
			 using reading and writing assessments;
							(IV)providing
			 classroom-based instruction that is supported by one-to-one and small group
			 work;
							(V)using curricular
			 materials and instructional tools, which may include technology, to improve
			 instruction and literacy achievement;
							(VI)providing for
			 high-quality professional development; and
							(VII)using the
			 principles of universal design for learning; and
							(iii)ensure that
			 local educational agencies in the State have leveraged and are effectively
			 leveraging the resources needed to implement effective literacy instruction,
			 and have the capacity to implement literacy initiatives effectively;
						(iv)continually
			 coordinate and align the activities assisted under this section and sections 9
			 and 10 with reading, writing, and other literacy resources and programs across
			 the State and locally that serve children and students and their families and
			 promote literacy instruction and learning, including strengthening partnerships
			 among schools, libraries, local youth-serving agencies, and programs, in order
			 to improve literacy for all children and youth; and
						(v)ensure that funds
			 provided under this section are awarded in a manner that will provide services
			 to all grade levels, including proportionally to middle schools and high
			 schools.
						(C)Key data
			 metricsA description of the key data metrics that will be used
			 and reported annually under section 12(b)(1)(E), which shall include progress
			 in meeting the annual objectives established pursuant to section
			 1111(b)(2)(C)(v) of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6311(b)(2)(C)(v)) for students in grades 3 through 12.
					(D)National
			 evaluationAn assurance that the State educational agency, and
			 any eligible entity receiving a subgrant from the State educational agency
			 under section 9 or 10, will, if requested, participate in the national
			 evaluation under section 11.
					(E)Literacy
			 programsAn assurance that the State educational agency will use
			 implementation grant funds under this section for literacy programs as
			 follows:
						(i)Learners from
			 birth through kindergarten entryNot less than 10 percent of such
			 grant funds shall be used for State and local programs and activities
			 pertaining to learners from birth through kindergarten entry.
						(ii)Students in
			 kindergarten through grade 5Not less than 40 percent of such
			 implementation grant funds shall be used for State and local programs and
			 activities allocated equitably among the grades of kindergarten through grade
			 5.
						(iii)Students in
			 grades 6 through 12Not less than 40 percent of such
			 implementation grant funds shall be used for State and local programs and
			 activities, allocated equitably among grades 6 through 12.
						(iv)State
			 activitiesNot more than 10 percent of such implementation grant
			 funds shall be used for the State activities described in section 8.
						(F)PriorityAn
			 assurance that the State educational agency shall give priority to awarding a
			 subgrant to an eligible entity—
						(i)under section 9
			 based on the number or percentage of children younger than the age of
			 kindergarten entry and the number of students from birth through 17 who
			 are—
							(I)served by the
			 eligible entity; and
							(II)from families
			 with income below the poverty line, based on the most recent satisfactory data
			 provided to the Secretary by the Bureau of the Census for determining
			 eligibility under section 1124(c)(1)(A) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6333(c)(1)(A)); and
							(ii)under section 10
			 based on—
							(I)the number or
			 percentage described in clause (i); and
							(II)the number or
			 percentage of students served by the eligible entity that are reading and
			 writing below grade level according to State assessments.
							(c)Approval of
			 applications
				(1)In
			 generalThe Secretary, in consultation with the peer review panel
			 established under paragraph (2), shall evaluate State educational agency
			 applications under subsection (b) based on the responsiveness of the
			 applications to the application requirements under such subsection.
				(2)Peer
			 reviewThe Secretary shall convene a peer review panel in
			 accordance with section 5(c) to evaluate applications for each implementation
			 grant awarded to a State educational agency under this section.
				(3)Early
			 learningIn order for a State educational agency’s application
			 under this section to be approved by the Secretary, the application shall
			 contain an assurance that the State agencies responsible for administering
			 early childhood education programs and services, including the State agency
			 responsible for administering child care programs and the State Advisory
			 Council on Early Childhood Education and Care established under section 642B(b)
			 of the Head Start Act (42 U.S.C. 9837b(b)), approves of, and will be
			 extensively consulted in the implementation of related activities and services
			 consistent with section 9 with respect to, the early learning portion of the
			 application.
				8.State
			 activities
			(a)Required
			 activitiesA State educational agency shall use funds made
			 available under section 5(a)(2)(A) and described in section 7(b)(2)(E)(iv) to
			 carry out the activities proposed in a State's plan consistent with section
			 7(b)(2), including the following activities:
				(1)Carrying out
			 assurances and activities in applicationCarrying out the
			 assurances and activities provided in the State application under section
			 7(b)(2).
				(2)Technical
			 assistanceIn consultation with the State literacy leadership
			 team, providing technical assistance or engaging qualified providers to provide
			 technical assistance to eligible entities to enable the eligible entities to
			 design and implement a literacy program under sections 9 and 10.
				(3)Preservice
			 coursework reviewContinuing to consult with the State literacy
			 leadership team and continuing to coordinate with institutions of higher
			 education in the State—
					(A)in order to
			 provide recommendations to strengthen and enhance preservice courses for
			 students preparing, at institutions of higher education in the State, to teach
			 children from birth through grade 12 in explicit, systematic, and intensive
			 instruction in evidence-based literacy methods; and
					(B)by following up
			 reviews completed by the State literacy leadership team with recommendations to
			 ensure that such institutions offer courses that meet the highest
			 standards.
					(4)State licensure
			 and certification recommendationsReviewing and updating, in
			 collaboration with teachers, statewide educational and professional
			 organizations representing teachers, and statewide educational and professional
			 organizations representing institutions of higher education, State licensure
			 and certification standards in the area of literacy instruction in early
			 childhood education through grade 12.
				(5)Effective
			 practicesMaking publicly available, including on the State
			 educational agency's website, information on promising instructional practices
			 to improve student literacy achievement.
				(b)Permissive
			 activitiesAfter carrying out activities described in subsection
			 (a), a State educational agency may use remaining funds made available under
			 section 5(a)(2)(A) and described in section 7(b)(2)(E)(iv) to carry out 1 or
			 more of the following activities:
				(1)Data systems
			 trainingTraining the personnel of eligible entities to use data
			 systems that track student literacy achievement.
				(2)Literacy coach
			 trainingDeveloping literacy coach training programs and training
			 literacy coaches.
				(3)Public
			 supportBuilding public support among local educational agency
			 personnel, early childhood education programs, and the community for
			 comprehensive literacy instruction for children and students from birth through
			 grade 12.
				9.Subgrants to
			 eligible entities in support of birth through kindergarten entry
			 literacy
			(a)SubgrantsA
			 State educational agency, in consultation with the State agencies responsible
			 for administering early childhood education programs and services, including
			 the State agency responsible for administering child care programs and the
			 State Advisory Council on Early Childhood Education and Care established under
			 section 642B(b) of the Head Start Act (42 U.S.C. 9837b(b)), shall use
			 implementation grant funds provided under section 5(a)(2)(B) to award
			 subgrants, on a competitive basis, to eligible entities to enable the eligible
			 entities to support high-quality early literacy initiatives for children from
			 birth through kindergarten entry.
			(b)Sufficient size
			 and scopeEach subgrant awarded under this section shall be of
			 sufficient size and scope to allow the eligible entity to carry out
			 high-quality early literacy initiatives for children from birth through
			 kindergarten entry.
			(c)Local
			 applicationsAn eligible entity desiring to receive a subgrant
			 under this section shall submit an application to the State educational agency,
			 at such time, in such manner, and containing such information as the State
			 educational agency may require. Such application shall include a description
			 of—
				(1)how the subgrant
			 funds will be used to enhance the language and literacy aspects of school
			 readiness of children, from birth through kindergarten entry, in early
			 childhood education programs, including an analysis of the data used to
			 identify how funds will be used to improve language and literacy;
				(2)the programs
			 assisted under the subgrant, including demographic and socioeconomic
			 information on the children enrolled in the programs;
				(3)a budget for the
			 eligible entity that projects the cost of developing and implementing literacy
			 initiatives to carry out the activities described in subsection (e);
				(4)how, if the
			 eligible entity is requesting a planning period, the eligible entity will use
			 that planning period to prepare for successful implementation of a plan to
			 support the development of learning and literacy consistent with the purposes
			 of this Act;
				(5)the literacy
			 initiatives, if any, in place and how these initiatives will be coordinated and
			 integrated with activities supported under this section;
				(6)how the subgrant
			 funds will be used to prepare and provide ongoing assistance to staff in the
			 programs, through high-quality professional development;
				(7)how the subgrant
			 funds will be used to provide services, incorporate activities, and select and
			 use literacy instructional materials that meet the diverse developmental and
			 linguistic needs of children, including English language learners and children
			 with disabilities and developmental delays, and that are based on
			 scientifically valid research on child development and learning for children
			 from birth through kindergarten entry;
				(8)how the subgrant
			 funds will be used to provide screening assessments, diagnostic assessments,
			 classroom-based instructional assessments, and assessments of developmental
			 progress;
				(9)how families and
			 caregivers will be involved, as appropriate, in supporting their children's
			 literacy development, instruction, and assessment;
				(10)how the subgrant
			 funds will be used to help children, particularly children experiencing
			 difficulty with oral and written language, to make the transition from early
			 childhood education to formal classroom instruction;
				(11)how the
			 activities assisted under the subgrant will be coordinated with literacy
			 instruction at the kindergarten through grade 5 level;
				(12)how the subgrant
			 funds will be used—
					(A)to evaluate the
			 success of the activities assisted under the subgrant in enhancing the early
			 language and literacy development of children from birth through kindergarten
			 entry; and
					(B)to evaluate data
			 for program improvement; and
					(13)such other
			 information as the State educational agency may require.
				(d)Approval of
			 local applicationsThe State educational agency, in consultation
			 with the State agencies responsible for administering early childhood education
			 programs, including the State agency responsible for administering child care
			 programs and the State Advisory Council on Early Childhood Education and Care
			 established under section 642B(b) of the Head Start Act (42 U.S.C. 9837b(b)),
			 shall—
				(1)select
			 applications for funding under this section based on the quality of the
			 applications submitted, including the relationship between literacy activities
			 proposed and the research base or data supporting such activities, as
			 appropriate, and the recommendations of—
					(A)the State
			 literacy leadership team; and
					(B)other experts in
			 the area of early literacy; and
					(2)place priority
			 for funding programs based on the criteria in section 7(b)(2)(F).
				(e)Local uses of
			 funds
				(1)In
			 generalAn eligible entity that receives a subgrant under this
			 section shall use the subgrant funds consistent with the application proposed
			 in subsection (c) to carry out the following activities:
					(A)Early childhood
			 education programsEnhancing and improving early childhood
			 education programs to ensure that children in such programs are provided with
			 high-quality oral language and literature- and print-rich environments in which
			 to develop early literacy skills.
					(B)Professional
			 developmentProviding high-quality professional
			 development.
					(C)Screening
			 assessments and other measuresAcquiring, providing training for,
			 and implementing screening assessments, diagnostic assessments, and
			 classroom-based instructional assessments.
					(D)Multitier
			 system of supportSelecting, developing, and implementing a
			 multitier system of support.
					(E)IntegratingIntegrating
			 research-based instructional materials, activities, tools, and measures into
			 the programs offered by the eligible entity to improve development of early
			 learning language and literacy skills.
					(F)TrainingTraining
			 providers and personnel to support, develop, and administer high-quality early
			 learning literacy initiatives that—
						(i)utilize
			 data—
							(I)to inform
			 instructional design; and
							(II)to assess
			 literacy needs; and
							(ii)provide time and
			 support for personnel to meet to plan literacy instruction.
						(G)Family literacy
			 servicesProviding for family literacy services, as appropriate,
			 and partnering with families to support their child’s learning.
					(H)DataAnnually
			 collecting, summarizing, and reporting to the State educational agency
			 data—
						(i)to
			 document and monitor, for the purpose of improving or increasing early literacy
			 and language skills development pursuant to activities carried out under this
			 section;
						(ii)to
			 stimulate and accelerate improvement by identifying the programs served by the
			 eligible entity that produce significant gains in skills development;
			 and
						(iii)for all
			 subgroups of students and categories of students, including students described
			 in section 1111(b)(2)(C)(v)(II) of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 6311(b)(2)(C)(v)(II)), in a manner that—
							(I)utilizes a
			 variety of data; and
							(II)is consistent
			 across the State.
							(2)Curricula and
			 assessment materials limitationEach eligible entity that
			 receives a subgrant under this section shall not use more than 10 percent of
			 the subgrant funds to purchase curricula and assessment materials.
				(f)ProhibitionThe
			 use of assessment items and data on any assessment authorized under this
			 section to provide rewards or sanctions for individual children, early
			 childhood educators, teachers, program directors, or principals is
			 prohibited.
			10.Subgrants to
			 local educational agencies in support of kindergarten through grade 12
			 literacy
			(a)Subgrants to
			 local educational agencies
				(1)SubgrantsA
			 State educational agency shall use the implementation grant funds provided
			 under section 5(a)(2)(C) to award subgrants, on a competitive basis, to
			 eligible entities to enable the eligible entities to carry out the authorized
			 activities described in subsections (b) and (c).
				(2)Sufficient size
			 and scopeA State educational agency shall award subgrants under
			 this section of sufficient size and scope to allow the eligible entities to
			 carry out high-quality literacy initiatives in each grade level for which the
			 subgrant funds are provided.
				(3)Local
			 applicationsAn eligible entity desiring to receive a subgrant
			 under this section shall submit an application to the State educational agency
			 at such time, in such manner, and containing such information as the State
			 educational agency may require. Such application shall include, for each school
			 that the eligible entity identifies as participating in a subgrant program
			 under this section, the following information:
					(A)Capacity
			 surveyA description of the eligible entity’s capacity survey
			 conducted to identify how subgrant funds will be used to inform and improve
			 literacy instruction at the school.
					(B)Professional
			 developmentHow the school, local educational agency, or a
			 provider of high-quality professional development will provide ongoing
			 high-quality professional development to all teachers (including early
			 childhood educators), principals, and other school leaders served by the school
			 (including early childhood program administrators).
					(C)InterventionsHow
			 the school will identify students in need of literacy interventions or other
			 support services and provide appropriate scientifically valid instructional
			 interventions or other support services which may include extended learning
			 time for struggling students.
					(D)BudgetA
			 budget for the school that projects the cost of developing and implementing
			 literacy initiatives to carry out the activities described in subsections (b)
			 and (c), as applicable.
					(E)IntegrationAn
			 explanation of how the school will integrate literacy instruction into core
			 academic subjects.
					(F)CoordinationA
			 description of how the school will coordinate literacy instruction with early
			 childhood education and after-school programs and activities in the area served
			 by the local educational agency, such as library programs.
					(G)AssessmentsA
			 description of the assessments that will be used in an assessment system to
			 improve literacy instruction and track student literacy progress.
					(H)Families and
			 caregiversA description of how families and caregivers will be
			 involved in supporting their children’s literacy instruction and
			 assessment.
					(I)Planning
			 periodA description of how, if an eligible entity is requesting
			 a planning period, the eligible entity will use that planning period to prepare
			 for successful implementation of a plan to support the development of learning
			 and literacy consistent with the purposes of this Act.
					(J)InitiativesA
			 description of the literacy initiatives, if any, in place and how these
			 initiatives will be coordinated and integrated with activities supported under
			 this section.
					(K)Participation
			 in evaluationAn assurance that the eligible entity will, if
			 requested, participate in the national evaluation described in section
			 11.
					(b)Local uses of
			 funds for kindergarten through grade 5An eligible entity that
			 receives a subgrant under this section shall use the subgrant funds to carry
			 out the following activities pertaining to students in kindergarten through
			 grade 5:
				(1)Literacy
			 planDeveloping and implementing a literacy plan across content
			 areas that—
					(A)serves the needs
			 of all students, including children with disabilities and English language
			 learners, especially the students who are reading or writing below grade
			 level;
					(B)provides
			 intensive, supplemental, accelerated, and explicit intervention and support in
			 reading and writing for students whose literacy skills are below grade level;
			 and
					(C)supports
			 activities that are provided primarily during the regular school day but which
			 may be augmented by after-school and out-of-school time instruction.
					(2)AssessmentsAcquiring,
			 providing training for, selecting, and administering assessments, and managing,
			 monitoring, and planning instruction based on the assessment data.
				(3)Professional
			 developmentProviding high quality professional
			 development.
				(4)TrainingTraining
			 principals, pupil services personnel, and other school district personnel to
			 support, develop, administer, and evaluate high-quality kindergarten through
			 grade 5 literacy initiatives that—
					(A)utilize
			 data—
						(i)to
			 inform instructional decisions; and
						(ii)to
			 assess professional development needs; and
						(B)provide time and
			 support for teachers to meet to plan literacy instruction.
					(c)Local uses of
			 funds for grades 6 through 12
				(1)Required
			 usesAn eligible entity that receives a subgrant under this
			 section shall use subgrant funds to carry out the following activities
			 pertaining to students in grades 6 through 12:
					(A)Literacy
			 planDeveloping and implementing a literacy plan across content
			 areas that—
						(i)serves the needs
			 of all students, including children with disabilities and English language
			 learners, especially students who are reading or writing below grade
			 level;
						(ii)provides
			 intensive, supplemental, accelerated, and explicit intervention and support in
			 reading and writing for students whose literacy skills are below grade level;
			 and
						(iii)supports
			 activities that are provided primarily during the regular school day but which
			 may be augmented by after-school and out-of-school time instruction.
						(B)AssessmentsAcquiring,
			 providing training for, selecting and administering assessments, and managing,
			 monitoring, and planning instruction based on the assessment data.
					(C)Professional
			 developmentProviding high-quality professional
			 development.
					(D)TrainingTraining
			 principals, pupil service personnel, and other school leaders to support,
			 develop, administer, and evaluate high-quality adolescent literacy initiatives
			 that—
						(i)utilize
			 data—
							(I)to inform
			 instructional decisions and allow for personalization of instruction based on
			 student need; and
							(II)to assess
			 professional development needs;
							(ii)assess the
			 quality of adolescent literacy instruction in core academic subjects, and
			 career and technical education subjects where such career and technical
			 education subjects provide for the integration of core academic
			 subjects;
						(iii)provide time
			 for teachers to meet to plan research-based adolescent literacy instruction in
			 core academic subjects, and career and technical education subjects where such
			 career and technical education subjects provide for the integration of core
			 academic subjects; and
						(iv)include explicit
			 instruction in discipline-specific thinking and how to read and interpret
			 discipline-specific text structures and features.
						(E)DataAnnually
			 collecting, summarizing, and reporting to the State educational agency,
			 data—
						(i)to
			 document and monitor, for the purpose of improving practice, the improvements
			 or increases in student reading and writing pursuant to activities carried out
			 under this section;
						(ii)to
			 stimulate and accelerate improvement by identifying the schools that produce
			 significant gains in literacy achievement; and
						(iii)for all
			 students and categories of students, including students described in section
			 1111(b)(2)(C)(v)(II) of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6311(b)(2)(C)(v)(II)), in a manner that utilizes a variety of data and
			 that is consistent across the State.
						(2)Limitation to
			 certain schoolsAn eligible entity receiving a subgrant under
			 this section shall, in distributing subgrant funds under this subsection,
			 provide the subgrant funds only to schools, including public charter schools,
			 that have the highest percentages or numbers of children counted under section
			 1124(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6333(c)) after carrying out the activities described in this subsection and
			 subsection (b).
				(d)Allowable
			 usesAn eligible entity that receives a subgrant under this
			 section may use remaining subgrant funds to carry out the following activities
			 pertaining to learners in kindergarten through grade 12:
				(1)PlanningProviding
			 a planning period of not more than 1 year for the eligible entity to establish
			 the elements necessary for successful implementation of a literacy program for
			 kindergarten through grade 12.
				(2)Literacy
			 coachesRecruiting, placing, training, and compensating literacy
			 coaches.
				(3)Connecting
			 learning opportunitiesConnecting out-of-school learning
			 opportunities to in-school learning in order to improve the literacy
			 achievement of the students.
				(4)TrainingTraining
			 families and caregivers to support the improvement of adolescent
			 literacy.
				(5)Multitier
			 system of supportProviding for a multitier system of
			 support.
				(6)School literacy
			 leadership teamForming a school literacy leadership team to help
			 implement, assess, and identify necessary changes to the literacy initiatives
			 in 1 or more schools to ensure success.
				(7)Literacy-rich
			 environmentProviding high-quality, literacy-rich environments
			 that engage students with materials and experiences at the students' reading
			 and writing levels.
				(8)Planning among
			 teachers and other staffProviding time for teachers to meet with
			 school librarians and other building staff to plan literacy instruction, as
			 appropriate.
				11.National
			 evaluation, information dissemination, and technical assistance
			(a)National
			 evaluation
				(1)In
			 generalFrom funds reserved under paragraph (1)(A) or (2)(A)(iii)
			 of section 5(b), the Secretary shall enter into a contract with an organization
			 independent of the Department of Education for a 5-year national evaluation of
			 the grant and subgrant programs assisted under this Act. Such evaluation shall
			 include scientifically valid research that applies rigorous and systematic
			 procedures to obtain valid knowledge relevant to the implementation and effect
			 of the programs.
				(2)Contents of
			 evaluationThe evaluation described in this subsection shall
			 include an analysis of each of the following:
					(A)ImpactThe
			 impact of the implementation of literacy initiatives and practices supported
			 under this Act on promoting the appropriate development of young children in
			 the precursors to literacy and increasing student academic outcomes, including
			 student literacy development in reading and writing, and speaking (as
			 appropriate), grade promotion, and graduation to the extent predictable.
					(B)Implementation
			 of core featuresThe fidelity of implementation of core program
			 features, such as coherence of program across grades, quality of technical
			 assistance, State and school district leadership, professional development for
			 teachers and administrators, use of quality materials and pedagogy, and use of
			 assessment.
					(C)Student
			 academic outcomesThe relationship between implementation of core
			 features, and student academic outcomes.
					(D)Other
			 inquiriesOther inquiries as designated by the Secretary, such
			 as—
						(i)the
			 core functions of literacy initiatives that have demonstrated the greatest
			 impact on student literacy achievement, especially among students reading below
			 grade level;
						(ii)effective
			 strategies to integrate State and local standards, curricula, assessments, and
			 interventions to improve literacy;
						(iii)the types of
			 literacy activities and professional development that most effectively improve
			 the early reading, writing, and language skills of children from birth through
			 kindergarten entry;
						(iv)the impact of
			 adolescent literacy initiatives on student motivation, engagement, and
			 participation in adolescent literacy activities;
						(v)the
			 relationship between students’ literacy achievement and secondary schools'
			 success, including improving graduation rates; and
						(vi)effective
			 strategies to integrate school and public library programs to improve
			 literacy.
						(3)Program
			 improvementThe findings of the evaluation conducted under this
			 subsection shall be—
					(A)provided to State
			 educational agencies and grant recipients for use in program
			 improvement;
					(B)made publicly
			 available, including on the Department's website; and
					(C)submitted to the
			 Committee on Health, Education, Labor, and Pensions of the Senate and the
			 Committee on Education and the Workforce of the House of
			 Representatives.
					(b)Information
			 dissemination and technical assistance
				(1)In
			 generalFrom amounts reserved under paragraph (1)(A) or
			 (2)(A)(iii) of section 5(b) for a fiscal year, the Secretary, in collaboration
			 with the regional educational laboratories established under section 174 of the
			 Education Sciences Reform Act of 2002 (20 U.S.C. 9564), the comprehensive
			 centers established under section 203 of the Educational Technical Assistance
			 Act of 2002 (20 U.S.C. 9602), and the Director of the National Institute of
			 Child Health and Human Development, shall distribute information on literacy
			 instruction, including best practices and model programs identified in the
			 evaluation, other inquiries described in subsection (a)(2)(D), or related
			 Federal studies of literacy activities and provide technical assistance in
			 order to assist States and local educational agencies in improving literacy
			 instruction and learning.
				(2)Dissemination
			 and coordinationThe Secretary shall disseminate the information
			 described in paragraph (1) to—
					(A)recipients of
			 Federal financial assistance under this Act, the Head Start Act, the
			 Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.), and the
			 Adult Education and Family Literacy Act (20 U.S.C. 9201 et seq.); and
					(B)each
			 Bureau-funded school (as defined in section 1141 of the Education Amendments of
			 1978 (25 U.S.C. 2021)).
					(3)Use of
			 networksIn carrying out this subsection, the Secretary shall, to
			 the extent practicable, use information and dissemination networks developed
			 and maintained through other public and private entities.
				12.Consequences of
			 insufficient progress, reporting requirements, and conflicts of
			 interest
			(a)Consequences of
			 insufficient progress
				(1)Consequences
			 for grant recipientsIf the Secretary determines that a State
			 educational agency receiving an award under section 5(b) or an eligible entity
			 receiving a subgrant under section 9 or 10 is not making significant progress
			 in meeting the purposes of this Act and the key metrics identified by the State
			 educational agency under section 7(b)(2)(C) after the submission of a report
			 described in subsection (b), then the Secretary may withhold, in whole or in
			 part, further payments under this Act in accordance with section 455 of the
			 General Education Provisions Act (20 U.S.C. 1234d) or take such other action
			 authorized by law as the Secretary determines necessary, including providing
			 technical assistance upon request of the State educational agency or eligible
			 entity, respectively.
				(2)Consequences
			 for subgrant recipients
					(A)In
			 generalA State educational agency receiving an award under
			 section 5(b) may refuse to award subgrant funds to an eligible entity under
			 section 9 or 10 if the State educational agency finds that the eligible entity
			 is not making significant progress in meeting the purposes of this Act,
			 after—
						(i)affording the
			 eligible entity notice, a period for correction, and an opportunity for a
			 hearing; and
						(ii)providing
			 technical assistance to the eligible entity.
						(B)Funds
			 availableSubgrant funds not awarded under subparagraph (A) shall
			 be redirected to an eligible entity serving similar children and students in
			 the same area or region as the eligible entity not awarded the subgrant funds,
			 to the greatest extent practicable.
					(b)Reporting
			 requirements
				(1)State
			 educational agency reportsEach State educational agency
			 receiving an award under section 5(b) shall report annually to the Secretary
			 regarding the State educational agency’s progress in addressing the purposes of
			 this Act. Such report shall include, at a minimum, a description of—
					(A)the professional
			 development activities provided under the award, including types of activities
			 and entities involved in providing professional development to classroom
			 teachers and other program staff, such as school librarians;
					(B)the instruction,
			 strategies, activities, curricula, materials, and assessments used in the
			 programs funded under the award;
					(C)(i)the types of programs
			 and, for children from birth to kindergarten entry, program settings, funded
			 under the award; and
						(ii)the ages and demographic
			 information that is not individually identifiable of children served by the
			 programs funded under the award;
						(D)the experience
			 and qualifications of the program staff who provide literacy instruction under
			 the programs funded under the award, including the experience and
			 qualifications of those staff working with children with disabilities or
			 developmental delays and with English language learners and children from birth
			 to kindergarten entry;
					(E)key data metrics
			 identified under section 7(b)(2)(C) used for literacy initiatives;
					(F)student
			 performance on relevant program metrics, as identified in the State education
			 agency’s implementation plan under section 7(b)(2)(C), such as—
						(i)the
			 number and percentage of children reading and writing on grade level by the end
			 of grade 3;
						(ii)the percent of
			 students served under the award who receive special education services;
			 and
						(iii)the instruction
			 and activities delivered to at-risk students served under the award; and
						(G)the outcomes of
			 programs and activities provided under the award.
					(2)Eligible entity
			 reportsEach eligible entity receiving a subgrant under section 9
			 or 10 shall report annually to the State educational agency regarding the
			 eligible entity's progress in addressing the purposes of this Act. Such report
			 shall include, at a minimum, a description of—
					(A)how the subgrant
			 funds were used;
					(B)the degree of
			 appropriate developmental progress or literacy achievement growth of students,
			 disaggregated by the categories described in section 1111(b)(2)(C)(v)(II) of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6311(b)(2)(C)(v)(II)); and
					(C)the results of an
			 external evaluation, if the Secretary determines applicable.
					(c)Conflicts of
			 interestThe Secretary shall ensure that each member of the peer
			 review panel described in section 5(c) and each member of a State literacy
			 leadership team participating in a program or activity assisted under this Act
			 does not stand to benefit financially from a grant or subgrant awarded under
			 this Act.
			13.Rules of
			 construction
			(a)Student
			 eligibilityNothing in this Act shall be construed to prohibit
			 students eligible for assistance under title I or III of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6301 et seq., 6801 et seq.) or
			 students eligible for assistance under the Individuals with Disabilities
			 Education Act (20 U.S.C. 1400 et seq.) from receiving literacy instruction and
			 intervention under this Act.
			(b)IDEA
			 evaluationThe screening assessments, diagnostic assessments, and
			 formative assessments of reading and writing authorized under this Act shall
			 not be construed to constitute an evaluation required under the Individuals
			 with Disabilities Education Act (20 U.S.C. 1400 et seq.).
			14.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to carry out this Act—
			(1)$2,350,000,000
			 for fiscal year 2012;
			(2)$2,350,000,000
			 for fiscal year 2013;
			(3)$2,350,000,000
			 for fiscal year 2014;
			(4)$2,350,000,000
			 for fiscal year 2015; and
			(5)$2,350,000,000
			 for fiscal year 2016.
			
